BELL, Circuit Judge
(dissenting):
I respectfully dissent. Under the settled test, cited in the majority opinion, it is clear to me that the evidence adduced did not rise to the level of proof of wantonness.
It will be remembered that the test requires knowledge and a present consciousness on the part of the engineer that injury would probably result at the site in question under the circumstances obtaining. The circumstances known to the engineer were that flashing warning lights were installed and operating at the crossing and that train No. 320’s whistle was sounded and its bell rung as required by Alabama law. Moreover, as train No. 320 approached the crossing, and the engineer saw that train No. 308 might impede the view of the crossing, he started blowing short successive blasts of his whistle. All the while the headlights and oscillating Mars light on the front of train No. 320 were burning. In addition, the speed of train No. 320, 45 miles per hour or less according to all witnesses except one housewife who caught a glimpse of the train through her window next to the track (she estimated 70 m.p.h.), was not in violation of any applicable law or ordinance.
I would hold that the evidence of negligence was insufficient to warrant submission of the case to the jury on the question of a showing of knowledge and consciousness on the part of the engineer of impending likelihood of injury, given his knowledge which is undisputed of the flashing warning signals. It expands the test and stretches credulity to hold that the engineer should have anticipated that the driver would attempt to *1391cross the track in the face of the flashing signals. The sufficiency of the evidence is a federal question, Boeing Company v. Shipman, 5 Cir., 1969, 411 F.2d 365, 368, and thus we are not bound by the Alabama scintilla rule, assuming ar-guendo that the evidence here of wantonness reaches the scintilla level.
I agree with the majority as to Part I of the opinion but would reverse for a new trial because of error in submitting the case to the jury on the claim of wanton conduct.